DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Response to Amendment
Claims 1-4, 6, and 8-13 are presented. Claim 1 is amended. The amendment to claim 1 overcomes the rejection under 35 USC 112. 

Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but are not persuasive. Applicant argues that the prior art of record does not provide for the feature of “by blocking a portion of the ejection port with a shutter”. Applicant points out that Ryan teaches an adjustable size opening but does not specifically disclose structure that meets a shutter. These statements are not in line with what is actually taught in the art. Ryan incorporates by reference two US applications specifically to provide additional details regarding the printing/extrusion systems (Ryan [0024]), US 14/982,706 and US 14/983,032. US 14/982,706 was patented and has number US 10,150,239. This patent in col 8 lines 21-

No matter present only in one of the dependent claims is specifically challenged. Thus, the arguments regarding these claims are unpersuasive for the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 8, 9, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tobia US PG Pub 2019/0240734 in view of Ryan US PG Pub 2017/0173884.
Claim 1: Tobia teaches an additive manufacturing process for creating a 3D part including extruding a ceramic/binder material (Tobia Abstract, [0016], [0050], and figs 1-2). Tobia teaches the material is flowable (Tobia [0023]). Tobia teaches a process including a layer by layer extrusion of lines (Tobia [0002] and [0067]). Tobia prints a shell then fills the shell (Tobia figure 5A). Tobia teaches debinding then sintering the part (Tobia figure 2). Debinding is synonymous with degreasing. Tobia teaches creating a network of interconnected channels within the part to facilitate the debinding process, including allowing for gas to escape during a thermal debinding (Tobia [0061] and [0068]). The channels are created intentionally by placement of the extruded material to create curved openings. Claim 1 recites “some…have a cross-sectional shape in a direction transverse to a length of each of the plurality of lines that is a different”. This section is being interpreted as at least one line has a cross-section shape taken transverse to a direction which is not the same for all the lines in the layer. 
Tobia does not teach the cross-sectional shape of the extruded lines. 
Ryan teaches a method of additive manufacturing that includes a variable deposit extruder (Ryan Abstract). The variable deposition is important for efficiently creating curved features of a part (Ryan [0034] and [0049]). Varying the amount of material that is extruded leads to a variation in the cross section of the deposited material as a change in the volume deposited per length is accompanied by a change in deposition area. Tobia teaches that part of the path through which the binder is removed includes apertures in the shell, curved openings (Tobia figures 5A and 6A). Thus, as Ryan teaches there is a material efficiency advantage to modifying the extrusion for curved features it would seem logical to apply the deposition technique as taught by Ryan to Tobia to gain the same material efficiency advantage. Ryan teaches the use of a variable extrusion nozzle to achieve this (Ryan [0023]) but the exact structure is not laid out in the text of US PG Pub 2017/0173884. Instead Ryan makes a specific reference in [0024] to two other us patent applications incorporating them by reference in order to provide details for the printing system, US 14/982,706 and US 14/983,032. US 14/982,706 teaches an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the path planning and deposition cross section of Tobia by substituting a variable extrusion nozzle (including the associated structure of an orifice and movable obstruction member) and varying the material deposition to efficiently create curved features as taught by Ryan and obtain a greater material deposition efficiency. Lines with curved features would exhibit a cross-sectional shape that is different than the remaining lines that don’t have the same curve. 

Claims 2, 9, and 12: Tobia does not explicitly teach if the infilled part is densified or if the interconnected channels would closed during sintering. Tobia does teach that the size of the pattern may be scaled in order for a given printed object to ensure a sufficient debinding and object strength ([0069] and [0070]). An example of the channel size is 2 mm ([0062]). Tobia teaches there is a tradeoff between debinding rate and object strength ([0062]). This teaching is important as it suggests that there would be an advantage to closing the channels (increased part strength) after all the gases related to the binder are removed. Similarly, there would be an advantage to starting with large channels to ensure sufficient and quick debinding. 
MPEP 2144.05 provides that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The claimed channel diameter range is obvious as Tobia teaches the pattern can be scaled in order to ensure a sufficient debinding and part strength balance. The blocked channels at the end of sintering are also 
Claim 3: Claim 3 does not include a negative constraint that limits the formation of channels to only regions that meet the criteria. Thus, it would seem the claim is limited only such that channels need to be formed in the regions that meet the predetermined distance and are not excluded from other regions. Tobia teaches the pattern can be scaled to balance strength versus sufficiency of debinding ([0062] and [0069]). The claim is obvious as a numerical value is not set so a teaching to scale the pattern meets the open ended requirement. 
Claim 4: Claim 4 requires the predetermined distance is 10 mm. Tobia suggests scaling the pattern in order meet the requirements of the object and to balance strength against debinding sufficiency ([0062] and [0069]).
MPEP 2144.05 provides that where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. The claim is obvious as the general conditions are provided for see figure 5A and Tobia suggests determining the correct size for specific user need. 
Claim 8: Tobia does not specify an exact distance between the channels. Tobia does teach that the size of the pattern may be scaled in order for a given printed object to ensure a sufficient debinding and object strength ([0069] and [0070]). An example of the channel size is 2 mm ([0062]). Tobia teaches there is a tradeoff between debinding rate and object strength ([0062]). MPEP 2144.05 provides that where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. The claimed interval is obvious as Tobia teaches the general conditions and suggests a person of ordinary skill should scale the size to suit their needs.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tobia US PG Pub 2019/0240734 in view of Ryan US PG Pub 2017/0173884 as applied to claim 1 above, and further in view of Gibson (“Additive Manufacturing Technologies Rapid Prototyping to Direct Digital Manufacturing”).
Claim 6: Tobia in view of Ryan renders obvious all of the limitations of claim 1. Tobia doesn’t specify the width of the extruded lines.
Gibson is a general handbook which covers the basic design elements of additive manufacturing including extrusion type processes. Gibson discusses extrusion based processes in chapter 6, specifically the control of the extrusion is discussed on page 156. Gibson teaches that the control of the extrusion process is dependent on the nozzle diameter. The diameter of the nozzle is also a result effective variable for the speed and precision of the process (Gibson page 156). The speed can be increased by using a larger nozzle but the resolution and thus part quality is subsequently lowered so a balance needs to be struck (Gibson page 156). 
MPEP 2144.05 provides that where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. Additionally, the deposition width is a result effective variable and it has been held to be obvious to optimize a variable through routine experimentation. Thus, the claimed deposition width is obvious as the general conditions are provided the widths could have been achieved through routine optimization or experimentation based on the guidance from the prior art. 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia US PG Pub 2019/0240734 in view of Ryan US PG Pub 2017/0173884 as applied to claim 1 above, and further in view of Hwang (“Thermal Debinding of Powder Injection Molded Parts: Observations and Mechanisms”). 
Claim 10: Tobia in view of Ryan renders obvious all the steps of claim 1. Tobia does not provide significant details regarding the shape of the interconnected channels as they extend through the part. 
Hwang discusses the powder injection molding process (Hwang Abstract and Introduction). Tobia is similar to Hwang as powder injection molding makes use of metal powder and binder in a forming, debinding, and sintering process (Hwang page 2776 col 1). Hwang provides a depiction of the debinding process at three different stages (Hwang figures 12-14). Figure 12 depicts the channels are thinner in diameter the closer to the center of the part. Decreasing diameters appears to be a feature of the powder/binder debinding process and would be expected on at least some portion of interconnected channels. 
Claim 13: Tobia in view of Ryan provides for all the steps of claim 1. Tobia does not provide significant details regarding the shape of the interconnected channels as they extend through the part. 
Hwang discusses the powder injection molding process (Hwang Abstract and Introduction). Tobia is similar to Hwang as powder injection molding makes use of metal powder and binder in a forming, debinding, and sintering process (Hwang page 2776 col 1). Hwang provides a depiction of the debinding process at three different stages (Hwang figures 12-14). Each of the figures show the channels making multiple splits (Hwang figures 12-14). Splitting of the pores as the binder leaves the part appears to be a natural feature of the debinding process and would be expected on at least some portion of the interconnected channels. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tobia US PG Pub 2019/0240734 in view of Ryan US PG Pub 2017/0173884 as applied to claim 1 above, and further in view of Mark US PG Pub 2018/0154437.
Claim 11: Tobia in view of Ryan provides for all the steps of claim 1. Tobia teaches the part can have support features ([0030] and [0035]). Tobia does not teach that the support feature can have the same interconnected network of channels as the main part. 
Mark teaches that separation or clearance gaps provided between the support structure and the main part in order to allow for the debinding fluid to penetrate and/or drain ([0140]). This would allow for gas to exit as it forms a discharge passage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Tobia by modifying the support structures to include a separation clearance gap as taught by Mark in order to allow for fluids (gases and liquids) to enter and exit the part which would allow for a faster debinding process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736